Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/24/2016.  

Specification
Previous specification objection withdrawn.


Claim Rejections - 35 USC § 112

Previous 112 rejections withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear which element corresponds to the first wall or how it is opposed to the circuit board.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the first wall is opposed to the circuit board’, it is not clear which component the first wall corresponds to in the specification or what is meant by ‘the first wall is opposed to the circuit board’. This is confusing. One of ordinary skill in the art would doubt the metes and bounds of the claim. For purposes of art comparisons in this office action “opposed to the circuit board” is interpreted to mean that the first wall extends away from the circuit board as element 219 of the instant disclosure.
Claims 9-10 are rejected for depending upon an indefinite claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara (US 20110154897 A1, hereinafter Ishihara)
1. Ishihara teaches a vehicle display device mountable on a vehicle and configured to display an image, the vehicle display device comprising:
a display unit (3) in a plate shape and having a front surface (top of 3 of fig 3) configured to display an image;
a circuit board (4) on which an electronic component (40) is mounted; and
a protection plate (46, 47, 48) in plate shape, the protection plate provided between the display unit and the circuit board and affixed to the circuit board (fig 3), wherein
the display unit (3) includes a plurality of attachment portions (25, 26, 34, 35, figs 3, 4) protruded from a rear surface (32) on an opposite side of the front surface,
the protection plate (10, 46, 47, 48) includes a plurality of contact portions (bottom of 47), a separated portion (top half of 47 including 48), and a plurality of support portions (10, top of 47, sides of 48),
the contact portions are in contact with and affixed to the circuit board (bottom of 47 contact 4, see fig 3),
the separated portion (top half of 47 including 48) is separated from the circuit board (fig 3), the support portions (10, top of 47, sides of 48) are in contact with and affixed to the attachment portions (25, 26, 34, 35) of the display unit (figs 3, 4), and
the electronic component is located in a space (see annotated fig 3 below) formed between the circuit board (4) and the separated portion (40 is between 4 and 47 in a vertical direction of fig 3).
Note: Fig. 3 is mislabeled and includes multiple instances of (10). The (10) recited is the chaptering plate (10).

    PNG
    media_image1.png
    596
    717
    media_image1.png
    Greyscale


2. Ishihara teaches the vehicle display device according to claim 1, further comprising:
a connecting portion (41, 42, 43) electrically connecting the display unit (3) with the electronic component (40), wherein
the protection plate (10, 46, 47, 48) has an opening (13 and unlabeled, fig 3) through which the connecting portion is inserted (fig 3 shows that 41, 42, 43 fit through an opening in 47, 48).

5. Ishihara teaches the vehicle display device according to claim 1, wherein
the protection plate (10, 46, 47, 48) has a wall portion (10) projected from its periphery (45) toward the display unit (fig 3), and
the wall portion (10) is in contact with a lateral surface (34, 34a, 34b) of the display unit (3, fig 3).



8.    Ishihara teaches the vehicle display device according to claim 7, wherein the separated portion (top half of 47 including 48) includes a top wall (top of the space shown in fig 4), a first wall and a second wall (see annotated fig 3 below), the first wall is opposed to the circuit board (extends in an upward direction of fig 3),
the first wall and the second wall are connected to the top wall (since they are all a part of the same component 46), and the top wall, the first wall and the second wall form the space (fig 4).

    PNG
    media_image2.png
    501
    590
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    607
    661
    media_image3.png
    Greyscale
 

9.    Ishihara teaches the vehicle display device according to claim 8, wherein
the separated portion (top half of 47 including 48) includes a first contact portion (bottom of first wall, fig 3) and a second contact portion (bottom of second wall, fig 3) extending linearly along a surface of the circuit board,
the first wall is connected to the first contact portion (fig 3), and the second wall is connected to the second contact portion (fig 3).

10.    Ishihara teaches the vehicle display device according to claim 9, wherein
the first contact portion and the second contact portion are in contact with the surface of the circuit board (fig 3).


Claims 1, 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Murasawa (US 20100002412 A1, hereinafter Murasawa)
1. Murasawa teaches a vehicle display device mountable on a vehicle and configured to display an image, the vehicle display device comprising:
a display unit (22) in a plate shape and having a front surface (top of 22 of fig 2) configured to display an image;
a circuit board (50) on which an electronic component (23) is mounted; and
a protection plate (unlabeled, see annotated fig 2 below) in plate shape, the protection plate provided between the display unit and the circuit board and affixed to the circuit board (fig 2), wherein
the display unit (22) includes a plurality of attachment portions (see annotated fig below) protruded from a rear surface (bottom surface) on an opposite side of the front surface,
the protection plate includes a plurality of contact portions (parts of protection plate that contact 50, see annotated fig 2 below), a separated portion (see annotated fig below), and a plurality of support portions (see annotated fig below),
the contact portions are in contact with and affixed to the circuit board (fig 2),
the separated portion is separated from the circuit board (see annotated fig below), the support portions (see annotated fig below) are in contact with and affixed to the attachment portions of the display unit (see annotated fig below), and
the electronic component is located in a space (see annotated fig below) formed between the circuit board (50) and the separated portion (see annotated fig below).

    PNG
    media_image4.png
    406
    628
    media_image4.png
    Greyscale
 
 
11.    Murasawa teaches the vehicle display device according to claim 1, wherein
the electronic component is aligned with the circuit board, the separated portion and the display unit (see annotated fig above).

12.    Murasawa teaches the vehicle display device according to claim 1, wherein
the space is formed only between the circuit board and the separated portion (see annotated fig above).






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 20110154897 A1) in view of JP 2016037173 A
3.    Ishihara teaches the vehicle display device according to claim 1, but fails to teach:
the protection plate is formed of metal having a conductivity,
the circuit board has a grounding electrode, and
at least one of the contact portions is located at the grounding electrode of the circuit board
JP 2016037173 A teaches a protection plate (211) is formed of metal having a conductivity (paragraph 0017 recites ‘a metallic plate-shaped shield member 211’),
a circuit board (31) has a grounding electrode (paragraphs 0006, 0043, 0044), and



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by JP 2016037173 A into the device of Ishihara. The ordinary artisan would have been motivated to modify Ishihara in the above manner for the purpose of protecting against noise, static electricity (paragraph 0017 of JP 2016037173 A), protecting against heat and vibration (paragraph 0044 of JP 2016037173 A)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 20110154897 A1) in view of Beraud (US 20140085258 A1, hereinafter Beraud)
4. Ishihara teaches the vehicle display device according to claim 1, but fails to teach:
a screw affixing the circuit board, the protection plate and the display unit, wherein
a plurality of through holes is formed in the circuit board and the protection plate, each of the attachment portions has a recessed portion,
the screw extends through the through hole of the circuit board and the through hole of the protection plate, and
the screw has a tip end located in the recessed portion
Beraud (fig 3) teaches a screw (31) affixing a circuit board (33), a protection plate (5) and a display unit (2), wherein
a plurality of through holes is formed in the circuit board and the protection plate (since [0052] mentions multiple fixing screws 31), 
each of the attachment portions has a recessed portion (portion of 2 which holds screw 31, see annotated fig 3 below),
the screw extends through the through hole of the circuit board and the through hole of the protection plate (fig 3), and
the screw has a tip end located in the recessed portion (see annotated fig 3 below).


    PNG
    media_image5.png
    301
    615
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Beraud into the device of Ishihara. The ordinary artisan would have been motivated to modify Ishihara in the above manner for the purpose of having a more sturdy construction, protecting against vibration or impact. 
Fig 4 of Ishihara shows a screw passing through the circuit board and at least passing into a portion of the protection plate. Beraud provides a showing of obviousness to make the screw long enough to connect with components which are analogous to elements 34 and 35 of Ishihara which would provide protection against vibration or impact.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 20110154897 A1) in view of Kanda (US 8174838 B2, hereinafter Kanda)
6.    Ishihara teaches the vehicle display device according to claim 1, but fails to teach: 
a screw affixing the circuit board, the protection plate and the display unit, wherein 
a plurality of through holes is formed in the circuit board and the protection plate, 
each of the attachment portions has a projected portion, and
the projected portion extends through the through hole of the protection plate and positions the display unit and the protection plate
Kanda (US 8174838 B2) (fig 3) teaches a screw (106) affixing a circuit board (108), a protection plate (109) and a display unit (101 is a display unit since it holds LEDs 104), wherein 
a plurality (since fig 3 only shows one side) of through holes is formed in the circuit board (108 has a through hole that 106 passes through) and the protection plate (109 has a through hole that 107 passes through), 

the projected portion extends through the through hole of the protection plate and positions the display unit and the protection plate (fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kanda into the device of Ishihara. The ordinary artisan would have been motivated to modify Ishihara in the above manner for the purpose of having a more sturdy construction, protecting against vibration or impact. 
Fig 4 of Ishihara shows a screw passing through the circuit board and at least passing into a portion of the protection plate. Kanda provides a showing of obviousness to add a screw receiving portion 107 to connect with components which are analogous to elements 34 and 35 of Ishihara which would provide protection against vibration or impact.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

‘To the contrary, in Ishihara, the electronic component 40 is NOT located in a space formed between the circuit board 4 and the separated portion 48 as recited in amended independent Claim 1 of Applicant’s claimed disclosure.’

The rejection above designates the separated portion as the top half of 47 including 48. The claimed space is shown in the rejection above and is also copied here:

    PNG
    media_image1.png
    596
    717
    media_image1.png
    Greyscale


Applicant further argues that the dependent claims 2, 3, and 5 are allowable since they depend from claim 1. This is not found persuasive since claims 1-3, 5 are rejected as shown above.


Applicant further argues:

‘In the Office Action, the Examiner’s conclusory statements are insufficient to establish a prima facie rejection because no articulated reasoning with rational underpinning was given, and no explanation as to exactly how the combination or modification could have been made was provided. As a result, Applicant respectfully submits that the Examiner has failed to identify any motivation by one of ordinary skill in the art to combine or modify the art to arrive at the claimed disclosure other than the impermissible use of hindsight.’

However the rejections above do have motivation statements.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841